The Court
(Thruston, J., absent,)
refused to give judgment for the defendant, on the demurrer, and he withdrew it, and pleaded the general issue to all the counts.
On the trial of the general issue, Mr. Worthington objected to parol evidence of the promise, because the declaration avers only a promise to pay the debt of another, within the statute of frauds.
If it was a partnership debt, it was merged in the judgment against J. D. Barry, and became his sole debt as completely as if he had never been a partner.
On the next day, the Court (Thruston, J., absent,) having considered the question since yesterday, stopped Mr. Jones, in reply, and permitted parol evidence to be given, that it was originally a joint debt; being of opinion that if it were, there was a moral obligation on the defendant to pay it; and his promise to do so was a promise to pay his own debt, and not the debt of another, within the meaning of the statute of frauds.